Exhibit15.1 Board of Directors Lumenis Ltd. Yokneam, Israel CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement No. 333-148460 on FormS-8, of our report dated March28, 2013, relating to the consolidated financial statements of Lumenis Ltd. (the “Company”), appearing in the Company’s Annual Report on Form 20-F of Lumenis Ltd. for the year ended December 31, 2012. /s/ Brightman Almagor Zohar & Co. BRIGHTMAN ALMAGOR ZOHAR & CO. Certified Public Accountants A Member of Deloitte Touche Tohmatsu Tel Aviv, Israel March 28, 2013
